        Case 1:20-cv-03300-KPF Document 28 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WAYNE D. SCHMIDT,

                          Plaintiff,
                                                     20 Civ. 3300 (KPF)
                   -v.-

STEADILY LLC,                                             ORDER
CABRU TRANSPORT, INC., and
DAVID CHUNG,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court has been informed that mediation in this matter was

unsuccessful. Accordingly, the parties are ORDERED to submit a joint status

letter on or before June 22, 2021, informing the Court whether they anticipate

motion practice or are ready to proceed towards trial, and if the latter, whether

the parties would consent to the referral of the case for all purposes to the

assigned Magistrate Judge. The parties may also bring other issues to the

Court’s attention as needed.

      SO ORDERED.

Dated: June 15, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
